Case: 7:20-cv-00134-HRW Doc #: 20 Filed: 07/30/21 Page: 1 of 1 - Page ID#: 1386




                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION
                                at PIKEVILLE

Civil Action No. 20-134-HRW


MICHAEL PRESLEY,                                                           PLAINTIFF,



v.
                                       JUDGMENT


COMMISSIONER OF SOCIAL SECURITY,                                           DEFENDANT.


      In conformity with the Order entered this date and in compliance with Federal Rule of

Civil Procedure 58, IT IS HEREBY ORDERED and ADJUDGED that:


      A.     the administrative decision is AFFIRMED and judgment is entered in favor of the
             Defendant;
      B.     the Plaintiff=s Complaint against the Defendant is DISMISSED WITH
             PREJUDICE and the Plaintiff shall take nothing thereby; and
      C.     this action is STRICKEN from the active docket of the Court.



      This 30th day of July 2021.
